Citation Nr: 0800279	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for headaches due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1989 to 
December 1992. 

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran's March 2004 notice of disagreement reflects his 
disagreement with "all issues" in the January 2004 RO 
rating decision.  In the November 2004 Statement of the Case, 
the RO addressed the veteran's contentions regarding an 
increased initial disability rating for service-connected 
headaches.  During the November 2007 personal hearing before 
the undersigned, the veteran indicated that he is seeking a 
higher initial evaluation for service-connected chronic 
fatigue syndrome.  This claim is referred to the RO for 
appropriate action.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, his 
headaches are manifested by very frequent completely 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent initial evaluation for 
headaches due to an undiagnosed illness have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.124a, Diagnostic Code 8100 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for headaches due to an undiagnosed illness.  

Duty to Notify and Assist

Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained the appellant's VA outpatient treatment records.  
The appellant submitted employment records which document his 
absences, and was provided an opportunity to set forth his 
contentions during a November 2007 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in October 2003 and March 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes service medical records, VA 
outpatient treatment records, occupational records, lay 
statements in support of the veteran's claim, and VA 
compensation and pension examination reports.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  


In January 2004, the RO granted service connection for 
headaches due to undiagnosed illness and assigned the current 
30 percent rating under Diagnostic Code 8100.  Under this 
code, a 50 percent evaluation requires that the disability be 
manifested by very frequent completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.  A 30 percent rating is warranted when the 
disability is manifested by headaches, with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  
The medical evidence of record consists of VA outpatient 
treatment records and reports, dated since April 2003, and 
several VA examination reports.

A June 2003 neurology treatment note reflects the veteran's 
complaints of a headache for more than ten years duration.  
The veteran described his symptoms as a dull headache from 
the forehead to the back of the neck, which is constant 
throughout the day and worse in the morning and at night.  He 
indicated that his headache pain occasionally interferes with 
work; however, he is able to perform the duties of his job.  
In September 2003 the veteran reported that he has tried 
numerous prescription and over-the-counter medications to 
treat his headaches, but without relief.  He stated that 
Vicodin is helpful; however, it causes drowsiness which 
interferes with his ability to work.  His treating physician 
recommended that he proceed with medication trials to 
alleviate his symptoms. 

The veteran underwent an October 2003 VA Gulf War 
examination, which was conducted in conjunction with his then 
pending service connection claims.  The veteran reported that 
he wakes every day with a headache which persists throughout 
the day, but which is not present at night.  He indicated 
that the headache is located in the posterior/occipital 
portion of the head, and the pain is dull in quality.  He 
denied symptoms of nausea, dizziness, numbness, tingling, 
photophobia, or visual changes.  The final diagnosis was 
daily headaches of unknown illness. 

A March 2007 VA neurological examination report reflects the 
veteran's complaints of daily headaches, with pain which had 
increased over time.  The veteran stated "he feels like his 
head will explode."  He reported missing two days of work 
per week over the last two to three years and estimated that 
he misses approximately five to six days of work per month.  
The veteran stated that he works as an airplane mechanic; 
however, he has been placed in a more clerical position as a 
result of his frequent absences.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2007.  He reported that he is currently 
taking both prescription and over-the-counter medication to 
treat his headaches; however, he still experiences headaches 
on a daily basis.  He stated that he is employed as an 
airplane mechanic; however, he has been placed in a clerical 
position to accommodate his frequent absences due to 
headaches.  He indicated that his promotion potential has 
decreased because he is no longer working as a mechanic.  The 
veteran testified that he has missed between twenty to 
twenty-five days of work in the preceding year due to medical 
absences, and submitted supporting documentation to that 
effect.  

Following a careful review of the evidence, the Board finds 
that this disability warrants a 50 percent evaluation under 
Diagnostic Code 8100.  In reaching this conclusion, the Board 
notes that the evidence shows that the veteran's headaches 
occur on a daily basis and persist for extended periods.  In 
addition, his headaches are not responsive to medications.  
Further, the veteran has submitted competent testimony and 
supportive documentation which indicate his headaches have 
resulted in excessive work absences.  Thus, with resolution 
of all reasonable doubt in the veteran's favor, the Board 
finds that the criteria for a 50 percent evaluation are met.  

There is no objective evidence of any symptoms of the 
veteran's service-connected headaches that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  







ORDER

A 50 percent rating for headaches due to an undiagnosed 
illness is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


